 



Exhibit 10.17
(ADVENTRX PHARMACEUTICALS LOGO) [a17942a1794200.gif]

     
Mark J. Cantwell, Ph.D.
  October 30, 2003
 
   
 
   

Dear Mark,
Thank you for your comments today and your interest in working for us. This
letter is to confirm our offer to you to join ADVENTRX Pharmaceuticals as a
full-time employee as of Monday, November 3, 2003.
You will begin employment as Director, Preclinical Programs, reporting directly
to me, at a starting salary of $90,000.00 annually, paid every two weeks on the
1st and 15th of each month. We have agreed to this level of compensation with
the understanding that you have opted to not participate in the Employee
Benefits Program for Healthcare coverage. You will receive a performance review
on an annual basis, which will be based upon an assessment of your ability to
achieve agreed upon goals and the extent of your contribution to the overall
organization. Employment is on an at-will basis.
You will be responsible for conducting R & D activities both internally, once
new laboratories are in place, and externally to implement our testing and
development programs to further our preclinical and clinical projects. You will
take primary responsibility for the implementation of our new laboratory
facilities and be in charge of managing laboratory budgets and expenditures
under my direction. A key responsibility will be to develop a plan and
implementation schedule for submitting and obtaining government and commercial
grants to support our preclinical and clinical programs. We expect you to work
on grant proposals that are directed to the Company and grant proposals that can
be submitted in conjunction with our key outside researchers and clinicians. You
will assist me in efforts that will result in speaking engagements at research
and clinical meetings, assist me in the development of research and clinical
protocols and lend assistance to management on marketing and technical materials
for the Company. You will also be expected to assist me in technical searches,
R&D planning, technology assessments and marketing research.
You will be awarded 50,000 stock options, under the currently approved Employee
Stock Option Program of ADVENTRX, at a price of $1.25 per share. The first
25,000 options will vest at the first anniversary of your employment and the
second 25,000 options will vest on your second anniversary. There will also be
the possibility to receive additional stock options in the future based upon
your performance and the overall success of the
9948 Hibert St., Suite 100 • San Diego, CA 92131
Telephone (858) 271-9671 • Fax (858-271-9678 • www.adventrx.com • OTCBB:AVRX

 



--------------------------------------------------------------------------------



 



Company. Your Non Statutory Stock Option Agreement is attached. It is subject to
acceptance of your employment offer and approval by the Board of Directors.
You are entitled to 2 weeks paid vacation per year during your first three years
of employment and 3 weeks paid vacation thereafter. You will also have time off
on holidays with full pay. In addition, based upon hours worked and expected
fluctuations in schedules, you will receive comp time based upon my
recommendation and corporate approval.
In your new capacity you will play an instrumental role in the future success of
the Company, as we move from our preclinical to clinical development status. I
would suggest that we work together to define your job description in greater
detail so that we are both in agreement with objectives that will meet your
personal goals and the overall goals of ADVENTRX.
Please sign both copies of this letter with your acceptance and return one in
the envelope provided.
Sincerely,

         
/s/ Joan M. Robbins
       
Joan M. Robbins, Ph. D
  /s/ Mark J. Cantwell            10-31-03  
 
     
Chief Technical Officer
  Acceptance — Mark J. Cantwell, Ph.D. —  date signed  

 